Case 4:19-cv-00837-ALM-CAN Document 8 Filed 12/12/19 Page 1 of 2 PageID #: 28




                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS
                                                                                -DEC 1 2 2019
   CRAIG CUNNINGHAM,                               §                         Clerk, U.S. District Cqurt
   Plaintiff,                                      §                              Texas Eastern
                                                   §
   v.                                              §
                                                   § 4:19-cv-00837-ALM-CAN
   MobileHelp, LLC, Elite Ops, LLC dba
   Response 1 Medical Alarm, Daniel Contrares,
   VDC Holdings, LLC,


   Defendant




                         Plaintiffs Motion to Dismiss ith preju ice




   1. The Plaintiff hereby wishes to dismiss this case with prejudice as the parties have

        resolved the dispute between them.




   Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00837-ALM-CAN Document 8 Filed 12/12/19 Page 2 of 2 PageID #: 29




                      UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF TEXAS


   CRAIG CUNNINGHAM,                                §
   Plaintiff,                                       §
                                                    §
   V.                                               §
                                                    § 4:19-cv-00837-ALM-CA
   MobileHelp, LLC, Elite Ops, LLC dba              §
   Responsel Medic l Alarm, Daniel Contrares,       §
   VDC Holdings, LLC,                               §
                                                    §
   Defendant




                               Plaintiffs Certificate of Service


   I hereby certify a true copy of the foregoing was mailed via USPS first class mail to the

   defendants.




   Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
